Name: Commission Regulation (EC) No 2185/1999 of 14 October 1999 amending Regulation (EC) No 1407/1999 laying down the reduced agricultural components and additional duties applicable from 1 July to 31 December 1999 to the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 under Agreements with Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: Europe;  natural environment;  agri-foodstuffs;  EU finance;  trade
 Date Published: nan

 EN Official Journal of the European Communities15. 10. 1999 L 267/27 COMMISSION REGULATION (EC) No 2185/1999 of 14 October 1999 amending Regulation (EC) No 1407/1999 laying down the reduced agricultural components and additional duties applicable from 1 July to 31 December 1999 to the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 under Agreements with Estonia, Latvia and Lithuania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), as last amended by Commission Regulation (EC) No 2491/98 (2), and in particular Article 7 thereof, Whereas: (1) Protocol 2 on trade in processed agricultural products between the Community and Estonia was amended by the Protocol amending the Europe Agreement with the Republic of Estonia following enlargement and the Uruguay Round (3) which entered into force on 1 September 1999. (2) This amended Protocol 2 provides for additional conces- sions to Estonia, in respect of certain products falling within CN code 2202 90. It is therefore necessary to amend Commission Regulation (EC) No 1407/1999 (4), to fix the reduced agricultural components for those products with effect from the date on which that Protocol enters into force. (3) Commission Regulation (EC) No 1460/96 (5), as last amended by Regulation (EC) No 2495/97 (6), establishes detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Regulation (EC) No 3448/93, HAS ADOPTED THIS REGULATION: Article 1 In Part 1 of Annex I to Regulation (EC) No 1407/1999 the following text is hereby added: CN code EUR/100 kg 2202 90 91 5,04 2202 90 95 4,77 2202 90 99 6,77 Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. It shall apply from 1 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1999. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 318, 20.12.1993, p. 18. (2) OJ L 309, 19.11.1998, p. 28. (3) OJ L 29, 3.2.1999, p. 9. (4) OJ L 164, 30.6.1999, p. 25. (5) OJ L 187, 26.7.1996, p. 18. (6) OJ L 343, 13.12.1997, p. 18.